Citation Nr: 0313204	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for right hip and low 
back pain with degenerative changes, characterized as low 
back strain, currently evaluated as 40 percent disabling.  

3.  Entitlement to a combined disability rating in excess of 
80 percent for service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran had a period of honorable active service from 
January 1978 to January 1981.  The remainder of the veteran's 
active duty, dating from January 1981 to June 1984, was not 
performed under honorable conditions.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which granted increased 20 
percent evaluations for the veteran's right ankle and low 
back disabilities.  At that time, he also maintained that he 
should be entitled to a combined disability evaluation in 
excess of 60 percent.  Following receipt of the veteran's 
timely appeal, the case was referred to the Board.  In 
November 2000, the Board remanded the case back to the RO for 
additional evidentiary development.  

Pursuant to the development undertaken by the directives 
contained in the Board's November 2000 Remand, the veteran's 
low back and right ankle disabilities were assigned increased 
40 and 30 percent evaluations, respectively.  Those increased 
ratings were effective from October 7, 1997, the date on 
which the veteran's claim for increased ratings was received.  
The veteran has since continued his appeal, contending that 
the severity of those disorders warrants evaluations in 
excess of 40 and 30 percent.  In any event, the Board will 
proceed to adjudicate the issue of entitlement to an 
evaluation in excess of 30 percent for the veteran's right 
ankle disability, which is now found to include degenerative 
joint disease.  The issue of entitlement to a combined 
evaluation in excess of 80 percent will be deferred pending 
further development involving the issue of entitlement to an 
increased rating for the veteran's low back disorder.  

With respect to the issues of entitlement to an evaluation in 
excess of 40 percent for the veteran's low back disorder and 
for entitlement to a combined evaluation in excess of 80 
percent for service-connected disabilities, the Board 
determined that further evidentiary development was 
necessary.  Accordingly, pursuant to the authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)), the Board sought to obtain 
additional development internally.  A review of the record 
fails to disclose that the requested development has yet been 
undertaken.  

In any event, since the time of the Board's review of the 
veteran's appeal in April 2003, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit issued a 
decision which essentially precludes the Board, absent a 
signed waiver, from adjudicating an appeal in which further 
evidentiary development has been undertaken following review 
by the agency of original jurisdiction.  Such is particularly 
applicable where there may be some question as to whether or 
not the newly developed evidence would allow for a full grant 
of the benefits sought.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  The veteran has not submitted 
a signed waiver, and even if the Board were to proceed to 
attempt additional development on its own, such would result 
in unnecessary delay and may result in prejudice to the 
veteran.  Accordingly, those issues must be remanded back to 
the RO in order that the additional development can be 
undertaken and the remanded issues can be adjudicated by the 
agency of original jurisdiction.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue involving entitlement to a 
disability evaluation in excess of 30 percent for residuals 
of a right ankle sprain.  



2.  The veteran's residuals of a right ankle sprain are not 
shown to involve ankylosis, but are objectively shown to 
involve degenerative arthritis and are productive of marked 
limitation of motion affected by pain in addition to 
symptomatology commensurate with a severe foot injury.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 30 
percent for residuals of a right ankle sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5271, 5284 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the currently assigned 30 percent 
disability evaluation for his residuals of a right ankle 
sprain does not adequately reflect the severity of that 
disorder.  Accordingly, he maintains that a rating in excess 
of 30 percent is warranted.  In such cases, the VA has a duty 
to assist the veteran in developing evidence to substantiate 
such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for his right ankle disability.  The veteran has also 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case and supplemental statement of the case, and in 
correspondence to the veteran dated in August 1999, November 
1999, March 2000, July 2000, January 2001, July 2001, 
February 2002, July 2002, and March 2003 have effectively 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim for an increased rating for residuals 
of a right ankle sprain.  The Board finds that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claim 
for an increased rating, and what evidence was necessary to 
show that the service-connected residuals of a right ankle 
sprain were of greater severity than reflected by the 
currently assigned 30 percent rating.  In addition, by those 
documents, the veteran has been informed of what evidence the 
VA would attempt to obtain, and what evidence he was 
responsible for providing.  Further, via the above-captioned 
documents, the veteran was advised of the relevant statutes 
and regulations as were applicable to his claim, and of his 
rights and duties under the VCAA.  In view of the nature of 
the service-connected disability, as well as the evidence 
already obtained, the Board finds that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to an increased rating for residuals of a right 
ankle sprain, now with degenerative joint disease, has been 
obtained.  The evidence of record includes the veteran's 
service medical records, statements offered by the veteran in 
support of his claim, reports of VA rating examinations, and 
post service clinical treatment records.  In addition, the 
Board observes that the veteran declined the opportunity to 
appear before either a Hearing Officer at the RO or before a 
Veterans Law Judge in order to present testimony at a 
personal hearing.  

Pursuant to the findings contained in the recent VA rating 
examinations, the Board finds that all relevant aspects of 
his service-connected right ankle disability have been 
addressed to the extent practicable.  The Board finds that 
the rating examination reports in conjunction with the 
clinical treatment records provide a sufficiently accurate 
picture of the veteran's service-connected right ankle 
disability so as to allow for an equitable determination of 
that issue without requiring further attempts to obtain 
additional clinical treatment records which may not be 
available.  Accordingly, in light of the foregoing, the Board 
concludes that scheduling the veteran for further rating 
examinations or to obtain additional clinical treatment 
records would likely result in unnecessary delay, and would 
not add anything of substance to the evidentiary record.  The 
Board is unaware of any additional relevant evidence which is 
available in connection with the veteran's claim, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate his claim 
for an increased rating for residuals of a right ankle sprain 
with degenerative joint disease.  Accordingly, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Historically, service connection for residuals of a right 
ankle sprain was established by an August 1985 rating 
decision.  An initial noncompensable evaluation for what was 
then characterized as post-traumatic right ankle strain was 
assigned, effective from December 1984.  By an April 1996 
rating decision, the veteran was assigned an increased 10 
percent evaluation for his service-connected residuals of a 
right ankle strain, effective from March 1996.  In a rating 
decision of January 1997, the veteran's right ankle 
disability was recharacterized as post-traumatic right ankle 
sprain.  

In October 1997, the veteran filed a claim for an increased 
rating for his service-connected right ankle disability, 
contending that his symptoms had increased in severity.  By a 
rating decision of February 1999, he was granted an increased 
20 percent disability evaluation for a post-traumatic right 
ankle sprain, effective from October 1997.  That decision is 
the subject of the current appeal.  In November 2000, the 
Board remanded the case back to the RO for additional 
development to include scheduling the veteran to undergo an 
additional VA rating examination.  

Pursuant to the requested development, the RO determined that 
the veteran's right ankle disability involved degenerative 
changes, and assigned an increased 30 percent disability 
evaluation, effective from October 1997.  The veteran has 
continued his appeal, contending in substance, that the 
severity of his right ankle disability warrants assignment of 
an evaluation in excess of 30 percent.  The case has been 
returned to the Board for resolution.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  Where entitlement to service connection has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

Private and VA clinical treatment records dating from March 
1996 through July 2002 disclose that the veteran had 
undergone a fusion of the joint in his right knee, and that 
his right leg had been shortened by approximately four 
inches.  The veteran was also noted to have less range of 
motion in his right ankle than in his left ankle.  He was 
generally noted to experience pain and swelling in his right 
ankle with occasional flare-ups during that period.  The 
clinical treatment records addressing the veteran's right 
lower extremity primarily involve his knee fusion and 
shortening, and do not generally discuss the disability 
involving the right ankle beyond that discussed above.  

In connection with the present claim, the veteran underwent a 
VA rating examination in October 1998.  The report of that 
examination discloses that the veteran complained of 
experiencing chronic pain in his right ankle which was 
progressively increasing in severity.  According to the 
veteran, he experienced difficulty with dorsiflexion in his 
right foot.  It was noted that X-rays taken in 1996 disclosed 
that the veteran had mild degenerative changes in his right 
ankle.  A spur in the area of the Achilles tendon was also 
noted.  On examination, the veteran was observed to walk with 
his right knee straight.  His gait was abnormal due to fusion 
of the right knee and his right leg was 2.5-centimeters 
shorter than the left leg.  He was observed to stand on the 
toes of the right foot.  No swelling was indicated and no 
sensation change was found in either of the lower 
extremities.  The examiner stated that the right ankle was 
observed to have a slightly decreased active range of motion 
for plantar flexion.  He concluded with a diagnosis of right 
ankle strain and tightness of the Achilles tendon with right 
ankle pain.  

Pursuant to the Board's November 2000 Remand, the veteran was 
afforded an additional VA rating examination in January 2002.  
The report of that examination discloses that his right leg 
was four centimeters shorter than the left, and that he 
experienced resulting right ankle pain.  The veteran reported 
experiencing swelling in the right ankle on prolonged 
standing in addition to loss of range of motion.  The veteran 
claimed to be able to only walk for a 1/4 mile.  On 
examination, the veteran was shown to walk with a gait which 
clearly showed the discrepancy in length between his left and 
right legs.  Mild swelling was present in the right ankle, 
and there was significant tenderness at the lateral malleolus 
area on palpation.  Range of motion was noted to be 
decreased.  Dorsiflexion was to 10 degrees, and plantar 
flexion was to 20 degrees.  No varus or valgus was noted.  X-
rays did not disclose any abnormality in the right foot, per 
se, but the examiner noted that there was evidence of an 
"abnormal ankle joint" as described above.  The examiner 
concluded with a diagnosis of right ankle strain.  

The veteran underwent an additional VA rating examination in 
November 2002.  The report of that examination discloses that 
the veteran complained of experiencing increasing pain in his 
right ankle.  The examiner noted that the veteran was self-
employed in light construction, but that he had lost 
significant amounts of work in the past year due to his 
service-connected disabilities.  The veteran complained that 
his right ankle would swell frequently, was increasingly 
painful, and twisted easily.  He indicated that flare-ups 
would occur when his right ankle twisted.  The veteran 
further offered that he was unable to bear weight on his 
right leg, and that such limitation severely restricted his 
activities.  According to the veteran, walking for distances 
greater than 1/2 of a mile would cause his ankle to swell and 
become more painful.  He stated that such pain interfered 
with his sleeping ability.  On examination, the veteran was 
shown to have tenderness to palpation of the medial and 
lateral aspects of the right ankle.  He was shown to have 
positive Tinel's sign at the inferior aspect of the medial 
malleolus.  In addition, moderate lateral instability of the 
ankle on varus stress testing was noted.  Dorsiflexion was to 
negative 5 degrees, and plantar flexion was to 20 degrees.  
The examiner further observed that prior X-rays conducted in 
1996 disclosed degenerative changes in the right ankle.  He 
concluded with a diagnosis of degenerative joint disease of 
the right ankle, and offered that such was the result of his 
service-connected right knee and leg problems.  In addition, 
the examiner observed that the examination was conducted 
during a quiescent period of symptomatology, but that during 
flare-ups, the veteran's symptoms would be exacerbated to 
varying degrees depending on the severity of the flare-ups.  

Normal range of motion of the ankle is depicted at 38 C.F.R. 
§ 4.71, Plate II (2002).  As shown in the diagrams, normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  Normal 
plantar flexion of the ankle is from 0 to 45 degrees.  Id.  

The veteran's right ankle disability has been evaluated under 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5271 and 5284 (2002).  Limitation of motion is evaluated 
under the criteria found at Diagnostic Code 5271.  Under 
Diagnostic Code 5271, a 10 percent evaluation is contemplated 
for moderate limitation of motion of the ankle, and a 20 
percent rating is warranted for marked limitation of motion.  
Under Diagnostic Code 5271, a 20 percent evaluation is the 
highest rating available.  Id.  

Other injuries of the foot are evaluated under the criteria 
found at Diagnostic Code 5284.  Under those criteria, 
moderate injuries of the foot warrant assignment of a 10 
percent evaluation.  Moderately severe injuries warrant 
assignment of a 20 percent evaluation, and a 30 percent 
evaluation is contemplated for severe unspecified foot 
injuries.  A note to Diagnostic Code 5284 indicates that 
where the injury involves actual loss of use of the foot, a 
40 percent evaluation is contemplated.  Id.  

Given that the veteran's service-connected right ankle 
disorder has been found to involve degenerative changes or 
degenerative joint disease, the Board finds that the criteria 
for evaluating degenerative and traumatic arthritis found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2002) are 
also potentially applicable.  Traumatic arthritis is 
evaluated under the criteria found at Diagnostic Code 5010.  
Under that diagnostic code, traumatic arthritis is to be 
evaluated as degenerative arthritis under the criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
Under those criteria, degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation, the highest rating available under 
Diagnostic Code 5003, is contemplated where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1) to Diagnostic Code 5003 states that 
the 10 and 20 percent ratings based on X-ray findings, as set 
forth above, will not be combined with ratings based on 
limitation of motion.  Note (2) states that the 10 and 20 
percent ratings based on X-ray findings, as set forth above 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  Id.  

Here, however, the symptomatology contemplated under the 
criteria found at Diagnostic Codes 5003/5010 is incorporated 
in the evaluative criteria set forth at Diagnostic Codes 5271 
and 5284.  Accordingly, the veteran would not be entitled to 
receive a separate evaluation for his degenerative joint 
disease in the right ankle as such would constitute 
"pyramiding" as explained at 38 C.F.R. § 4.14.  In any 
event, even though degenerative joint disease has been found 
to be a component of the veteran's right ankle disorder, the 
evaluative criteria found at Diagnostic Codes 5271 and 5284 
afford him a higher rating, and as such, will be the criteria 
under which his disability is rated.  In that regard, the 
Board also notes that the veteran's right ankle is not shown 
to be ankylosed, and even after taking functional limitation 
due to pain into consideration, such symptomatology has not 
been shown to approximate ankylosis thus far.  Accordingly, 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2002), under which ankylosis of the ankle is evaluated, will 
not be addressed here.  

The Board has carefully considered the veteran's contentions 
with respect to the issue of entitlement to an evaluation in 
excess of 30 percent for his right ankle disability.  After 
applying the relevant rating criteria to the objective 
medical evidence, the Board must conclude, however, that the 
currently assigned 30 percent evaluation is appropriate, and 
that the preponderance of the evidence is against assignment 
of an evaluation in excess of 30 percent for the veteran's 
right ankle disability under any diagnostic code.  In the 
present case, the veteran clearly has incurred marked 
limitation of motion of the ankle.  He has lost at least half 
of range of motion on plantar flexion, and substantial loss 
of range of motion on dorsiflexion.  Such disability warrants 
assignment of a 20 percent evaluation under Diagnostic Code 
5271.  

In taking the effects of pain and weakness into 
consideration, however, the Board notes that the veteran's 
right ankle disability has resulted in greater functional 
impairment than reflected by the 20 percent maximum 
evaluation that Diagnostic Code 5271 affords.  Accordingly, 
the veteran's right ankle disability has been evaluated as a 
general foot injury by analogy.  See 38 C.F.R. § 4.20.  Given 
the overall degree of severity for that disability, 
particularly during periods of active flare-ups, assignment 
of an increased disability rating is warranted.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Therefore, the 
veteran's right ankle disability has been found by the RO to 
manifest symptomatology consistent with a severe unspecified 
foot injury, and assignment of a 30 percent evaluation under 
the provisions of Diagnostic Code 5284 has been found to be 
appropriate.  

In order for the veteran's service-connected right ankle 
disorder to warrant assignment of a disability rating in 
excess of 30 percent, however, his right ankle must be shown 
to be ankylosed, or his symptomatology must be commensurate 
with loss of use of the right foot.  See generally 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 and the Note appended to 
Diagnostic Code 5284.  Here, such symptomatology has not been 
objectively shown.  The Board recognizes that the veteran 
experiences a severe disability with respect to his right 
leg, and while the right ankle disorder has clearly been 
shown to contribute to such disability, the veteran's primary 
impairment involving the right leg has been shown to involve 
his service-connected right knee disorder and resulting 
shortening of the right leg.  Accordingly, based on the 
foregoing, the veteran's appeal with respect to the issue of 
entitlement to an increased rating for a right ankle disorder 
must be denied.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected 
residuals of a right ankle sprain with degenerative joint 
disease has, by itself, caused marked interference with 
employment, has necessitated frequent (or any) periods of 
hospitalization following service, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Here, the Board notes that while the veteran has 
reported that he is precluded from walking for extended 
distances, and that he has missed substantial time from his 
work, there is no indication that he has been rendered 
incapable of obtaining or retaining gainful employment as a 
result of his service-connected right ankle disability.  The 
Board recognizes that the veteran does experience significant 
discomfort at times due to pain and swelling in the right 
ankle, but he has nonetheless been shown to be self-employed 
as a construction contractor, and has not been shown to be 
incapable of engaging in his normal daily activities.  To the 
extent that the veteran experiences any functional impairment 
resulting from his service-connected disability, such has not 
been shown to have necessitated any hospitalization or other 
significant post-service medical treatment other than on an 
outpatient basis.  Further, the Board does not dispute the 
veteran's contentions that his right ankle disability has 
caused him to experience chronic severe pain and discomfort.  
Even so, given the objectively demonstrated functional 
impairment shown during the course of a clinical examination, 
such complaints have been taken into consideration in the 
decision to assign the 30 percent evaluation for his right 
ankle disability.  In other words, the Board finds that the 
regular schedular standards contemplate the symptomatology 
shown.  If his right ankle disability were shown to involve 
either ankylosis or effectively the loss of use of the right 
foot, then other rating criteria would be considered, and a 
higher rating would then be contemplated.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that while the applicable rating 
criteria do not contemplate higher ratings for the veteran's 
right ankle disability, as noted, other potentially 
applicable diagnostic criteria could be used if the veteran's 
symptomatology or overall disability picture warranted 
consideration of those criteria.  The Board has not found, 
however, the veteran's right ankle disability to be of such 
degree of severity as to warrant assignment of a higher 
rating under any potentially applicable diagnostic codes on a 
schedular basis.  Likewise then, referral for consideration 
of an extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right ankle sprain is denied.  


REMAND

The veteran presently contends that the severity of his low 
back disorder, characterized as right hip and low back pain 
with degenerative changes, characterized as low back strain, 
is greater than reflected by the currently assigned 40 
percent evaluation.  Accordingly, he seeks assignment of a 
disability evaluation in excess of 40 percent for his low 
back disorder.  In addition, the veteran maintains that he 
should be entitled to receive a combined disability 
evaluation in excess of 80 percent for his service-connected 
disabilities.  

The veteran's low back disorder is currently evaluated as 40 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, as lumbosacral strain.  A 40 percent 
evaluation is the maximum rating allowable under Diagnostic 
Code 5295.  It is unclear from the record whether or not the 
veteran's symptomatology is also consistent with 
intervertebral disc syndrome.  If so, the veteran's 
symptomatology could potentially warrant assignment of a 
higher 60 percent rating.  Accordingly, the Board finds that 
the veteran should be afforded an additional rating 
examination to determine 1) whether he currently has 
symptomatology consistent with intervertebral disc syndrome; 
and 2) if so, the severity of such disability must be 
determined.  In that regard, the Board notes that the rating 
criteria for evaluating intervertebral disc syndrome, set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5293 has been 
recently revised.  Accordingly, pursuant to the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the version of the law most favorable to the 
veteran's claim must be applied, with consideration given as 
to the applicable effective dates for the new regulation.  
The Board finds that both the former and the newly revised 
criteria must be addressed by the examiner should 
intervertebral disc syndrome be found.  The RO should then 
adjudicate the issues of entitlement to an evaluation in 
excess of 40 percent for the veteran's low back disorder, and 
for entitlement to a combined evaluation in excess of 80 
percent for service-connected disabilities.  Further, in 
rendering any decision, the RO should ensure that all notice 
and duty to assist requirements as set forth in the VCAA have 
been met.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his low back disorder, 
dating from July 2002 to the present.  
The RO should obtain and associate with 
the claims file any such identified 
records.  If no additional records have 
been identified or are otherwise 
unavailable, the RO should so indicate.  

2.  The RO should undertake any action 
necessary to comply with the notice and 
duty to assist requirements as set forth 
in the VCAA.  

3.  The veteran should be scheduled to 
undergo a VA rating examination to 
determine the nature and severity of any 
current low back disorder found to be 
present.  The veteran's claims file must 
be provided to the examiner in advance of 
the scheduled examination.  In addition, 
both the former and revised rating 
criteria for evaluating intervertebral 
disc syndrome, set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 should be 
provided to the examiner in advance of 
the scheduled examination.  The examiner 
is requested to review the veteran's 
claims file, and after conducting a 
thorough clinical examination, to include 
any indicated studies and/or tests, 
indicate whether or not the veteran 
currently suffers from symptoms 
consistent with intervertebral disc 
syndrome.  If not, the examiner should so 
state.  If the veteran is found to suffer 
from intervertebral disc syndrome, the 
examiner is requested to review the 
current and former rating criteria for 
that disorder, as set forth at Diagnostic 
Code 5293, and address such criteria in 
the examination report.  A full rationale 
for any opinions offered must be included 
in the typewritten examination report.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to an evaluation in excess of 
40 percent for the veteran's right hip 
and low back pain with degenerative 
changes, characterized as low back 
strain, and adjudicate the issue of 
entitlement to a combined disability 
evaluation in excess of 80 percent for 
service-connected disabilities on the 
basis of all available evidence.  If the 
benefits sought are not granted, the 
veteran and his service representative 
should be provided with a supplemental 
statement of the case (SSOC) setting 
forth all applicable statutes and 
regulations pertaining to his appeal.  
The veteran must be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

